Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Final Rejection is in response to the amendment filed 8/4/2021.
Regarding the 35 USC 101 rejection, Examiner has fully considered Applicant’s arguments and amendments. Regarding Applicant’s assertion of “In a manner believed to be consistent with a suggestion made by Examiner Brown during the interview, the claims have been amended to recite that the farm work information includes farm work data sent from one or more farm work machines. It is believed that such an amendment to independent claim 1, when taken in conjunction with the other recitations therein, are clearly sufficient to amount to significantly more than the judicial exception… Accordingly, the Applicant respectfully requests the withdrawal of the rejection under 35 U.S.C. §101,” Examiner respectfully disagrees. The claims have been amended to introduce several additional elements, which are not sufficient to prove integration into a practical application. See the detailed rejection below.
Therefore, the present claims are rejected under 35 USC 101.
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and amendments. Regarding Applicant’s assertions in view of Johnson and Hunt, Examiner has provided the Klavins reference to cure the deficiencies of Johnson. The grounds of rejection have been changed, which was necessitated by amendment. See the detailed rejection below. 
Therefore, the claims are rejected under 35 USC 103.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, and 7-23 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more.
Step 1: Claims 1, 3-4, 7-12 are directed to a system, claims 13-21 are directed to a system, and claims 22-23 are directed to a system. Therefore, the claims are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claim 1 is directed to receiving and extracting farm work plan information, constituting an abstract idea based on certain methods of organizing human activity. The limitations of “a farm work plan calculation section configured to use, as an input parameter, farm work target information sent via the user terminals from each farming entity for a subject field as a subject for a farm work to be done by this farming entity and to extract farm work plan information for the subject field by referring to the field information; an information output section configured to output the extracted farm work plan information to the user terminal of said farming entity; wherein: the field information includes farm work performance information which is performance of farm works implemented previously according to a farm work plan for each field; the farm work target information contains the location of the subject field, farm work implementation timing, implemented crop species; the farm work target information is inputted by said farming entity; the farm work plan calculation section: generates an input model body based on each element of the farm work target information inputted by said farming entity; extracts, from the field information storage section, field information in fields for which a farm work similar to the farm work target information is implemented; generates a comparison model body group based on the field information extracted from the field information storage section; effects comparison evaluation processing in which the input model body and the comparison model body group are compared and a comparison model body most similar to the input model body from the comparison model body group is selected as a most similar model body; corrects the farm work plan information for the most similar model body based on a difference between the most similar model body and the input model body; and automatically outputs the corrected farm work plan information in response to the farm work target information being inputted by said farming entity; the input model body is a retrieval keyword; and the 
Similarly, claim 13 recites the limitations of “the field information including: field basic information including field identification of respective fields of the fields of the farming entities; farm work information of the respective fields received from the plurality of user terminals, the farm work information including farm work data sent from one or more farm work machines; and agro-environment information of the respective fields; from the farming entity user terminal, regarding farm work to be performed on a subject field; the computer system is configured to generate farm work plan information for the subject field in response to the farm work target information received from the farming entity user terminal, the farm work information, and the agro-environment information; and the computer system is configured to utilize the adjacent land information as a limiting condition in generating the farm work plan information for the subject field sent to the farming entity user terminal,” as drafted, under considerations of the broadest reasonable interpretation of the claimed invention, but for the recitation of various software “sections,” are directed to the abstract idea of extracting work plan information. This abstract idea is directed to managing the behavior of an individual/people because the claim is directed to producing a work plan for a farm environment for users with corresponding terminals Therefore, the claims reflect an abstract idea. 
Similarly, claim 22 recites the limitations of “the farm work information including farm work data sent from one or more farm work machines; a farm work plan calculation section configured to use, as an input parameter, farm work target information received from the user terminals from each farming entity for a subject field as a subject for a farm work to be done by this farming entity and to extract farm work plan information for the subject field by referring to the field information; and the farm work plan calculation section is configured to utilize the adjacent land information as a limiting condition in calculating the farm work plan information for the subject field output to the farming entity user terminal,” as drafted, under considerations of the broadest reasonable interpretation of the claimed 
The dependent claims reflect the same abstract idea and merely incorporate additional information. In particular, dependent claims 3-4, 9-12, 14-15, 17-18 further narrow the abstract idea.
Dependent claims 7- 8, 16, 19-21, and 23 will be evaluated below.
Step 2A, Prong 2: Independent claims 1, 13, and 22 do not integrate the judicial exception into a practical application. In particular, claims 1, 13, and 22 are directed to a generic computer system comprising a database, a plurality of user terminals, a communication network, and generic software “sections.” These additional elements of the claim, including the computer system and plurality of user terminals communicably connected to the computer system via a data communication network, and database, are not sufficient to prove integration into a practical application. There is no particular machine on which to apply the abstract idea. Therefore, the claims are mere instructions to implement an abstract idea on a computer. The claimed invention does not apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The recitation of a “cloud computer network system,” as drafted, is not sufficient to prove integration into a practical application.  The mere recitation of the utilization of cloud computing, as applied to the present invention, is not sufficient to prove integration into a practical application because there is no improvement to the functioning of the cloud itself. This is supported by the finding that the specification, specifically paragraph [0016], merely recites a cloud computing network system is used by the invention. Furthermore, claim 13 recites the limitation of “the farm work plan information is generated using a compound retrieval keyword formed from the farm work target information and used to perform a keyword search of the field basic information.” This is nothing but generally linking the use of the judicial exception to a “keyword search.” There is no particular search mechanism disclosed or further 
Additionally, the independent claims introduce extra-solution activity. Claim 1 recites the limitation of “an information input section configured to forward information sent from the user terminal into the computer system,” claim 13 recites the limitation of “the computer system is communicably connected to the plurality of user terminals to receive information, from the plurality of terminals, corresponding to fields of farming entities distributed over an area,” “the computer system is communicably connected to a farming entity user terminal of the plurality of user terminals to receive farm work target information,” “the computer system is communicably connected to the farming entity user terminal to send the generated farm work plan information to the farming entity user terminal of the plurality of user terminals in response to the farm work target information received from the farming entity user terminal,” and claim 22 recites the limitation of “and 9Attorney Docket No.: KBT-P0060Patentan information output section configured to output the extracted farm work plan information to the user terminal of said farming entity,” which, as drafted, are mere extra-solution activity. The mere transmission of data is not sufficient to prove integration into a practical application. 
Furthermore, the claims recite the extra-solution activity of storing the gathered data. Claim 1 recites the limitation of “the field information storage section is configured to store the field information including the field basic information that further includes adjacent land information relating to a land and/or a field adjacent to the subject field,” claim 13 recites the limitations of “the computer system includes a database to store field information corresponding to the fields of the farming entities,” and “the database is configured to store the field information including the field basic information that further includes adjacent land information relating to a land and/or a field adjacent to the subject field,” and claim 
The dependent claims reflect the same abstract idea and merely incorporate additional information. In particular, dependent claims 3-4, 9-12, 14-15, 17-18 further narrow the abstract idea.
Dependent claims 7 contains the additional element of “wherein the user terminal visualizes the corrected farm work plan information via a monitor display,” as drafted, is merely generally linking the use of the judicial exception to a particular technological environment. In particular, the claim is generally linking the result of the abstract idea to a monitor display. There is no improvements to the interface or the monitor itself. Therefore, this additional element is not sufficient to prove integration into a practical application. 
Dependent claims 8 contains the additional element of “wherein the user terminal visualizes the corrected farm work plan information via a print-out,” as drafted, is merely generally linking the use of the judicial exception to a particular technological environment. In particular, the claim is generally linking the result of the abstract idea to a “print-out.” There is no improvements to the terminal or the “print-out.” Therefore, this additional element is not sufficient to prove integration into a practical application.
Dependent claim 16 introduces the additional element of “the computer system is communicably connected to the farming entity user terminal to receive weighting input corresponding to one or more data items in at least one of the field basic information, the farm work information, and the agro-environment information,” which is nothing more than generally linking the use of the judicial exception to the computer. The computer does nothing more than receive an input from a user. There is no 
Dependent claim 19 introduces the additional element of “wherein the farm work information includes farm work data obtained through farm works by a plurality of kinds of the farm work machines,” is extra-solution activity. This pre-solution data gathering is not sufficient to prove integration into a practical application. 
Dependent claim 20 introduces the additional element of “wherein the plurality of user terminals includes at least one of a smart phone, a portable tablet, and a tablet terminal mounted to a farm work machine of the one or more farm work machines,” which is nothing more than generally linking. The listing of generic devices, such as a smart phone, is not sufficient to prove integration into a practical application. The mere generally linking of the terminal to the claimed method does not provide any improvement to the terminal, or provide a specific improvement to the terminal.  
Dependent claim 21 introduces the additional element of “wherein the plurality of user terminals includes a first terminal mounted to a farm work machine of the one or more farm work machines and configured to send the farm work information of that farm work machine to the computer system,” which is nothing more than generally linking. The listing of generic devices, such as a smart phone, is not sufficient to prove integration into a practical application. The mere generally linking of the terminal to the claimed method does not provide any improvement to the terminal, or provide a specific improvement to the terminal.  
Dependent claim 23 introduces the additional element of “wherein the plurality of user terminals includes a first terminal mounted to a farm work machine of the one or more farm work machines and configured to send the farm work information of that farm work machine to the computer system” which is nothing more than generally linking. There is no support in the specification to describe the mounted terminal as being anything more than a generic device. Therefore, this generally linking is not sufficient to prove integration into a practical application. 
Therefore, the additional elements of the dependent claims, when considered both individually and in combination, is not sufficient to prove integration into a practical application. 
Step 2B: Independent claims 1, 13, and 22 do not contain anything significantly more than the judicial exception. In particular, claims 1, 13, and 22 are directed to a generic computer system comprising a database, a plurality of user terminals, a communication network, and generic software “sections.” The additional elements of the claim, including the computer system and plurality of user terminals communicably connected to the computer system via a data communication network, and database, are not anything significantly more than the judicial exception. There is no particular machine on which to apply the abstract idea. Claim 1 provides the mere recitation of the utilization of cloud computing, as applied to the present invention, which is no improvement to the functioning of the cloud itself. This is supported by the finding that the specification, specifically paragraph [0016], merely recites a cloud computing network system is used by the invention. Furthermore, claim 13 recites the limitation of “the farm work plan information is generated using a compound retrieval keyword formed from the farm work target information and used to perform a keyword search of the field basic information.” This is nothing but generally linking the use of the judicial exception to a “keyword search.” There is no particular search mechanism disclosed or further information within the specification to support that this is anything other than generally linking to a generic computer interface capable of performing a search. Claim 1 recites the additional element of “and the user terminal visualizes the corrected farm work plan information.” This limitation is mere apply it by utilizing the computer as a tool to display the results of the abstract idea. The additional elements, when considered both individually and in combination, are not anything significantly more than the judicial exception. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, 
The claims recite limitations directed to sending and receiving information over a network, such as in claim 1 recites the limitation of “an information input section configured to forward information sent from the user terminal into the computer system,” claim 13 recites the limitation of “the computer system is communicably connected to the plurality of user terminals to receive information, from the plurality of terminals, corresponding to fields of farming entities distributed over an area,” “the computer system is communicably connected to a farming entity user terminal of the plurality of user terminals to receive farm work target information,” “the computer system is communicably connected to the farming entity user terminal to send the generated farm work plan information to the farming entity user terminal of the plurality of user terminals in response to the farm work target information received from the farming entity user terminal,” and claim 22 recites the limitation of “and 9Attorney Docket No.: KBT-P0060Patentan information output section configured to output the extracted farm work plan information to the user terminal of said farming entity,” which, as drafted, are mere extra-solution activity. Section 2106.05(d)(II) of the MPEP states that “receiving and transmitting data over a network” is a well-understood, routine, and conventional computer function. Therefore, this limitation is not anything significantly more than the judicial exception.
Furthermore, the claims recite the extra-solution activity of storing the gathered data. Claim 1 recites the limitation of “the field information storage section is configured to store the field information including the field basic information that further includes adjacent land information relating to a land and/or a field adjacent to the subject field,” claim 13 recites the limitations of “the computer system includes a database to store field information corresponding to the fields of the farming entities,” and “the database is configured to store the field information including the field basic information that further includes adjacent land information relating to a land and/or a field adjacent to the subject field,” and claim 22 recites the limitations of “a database configured to individually take in farm work information of fields of farming entities distributed over a wide area via the user terminals and to store the information as field information in combination with agro-environment information assigned to the respective fields,” and storing and retrieving information in memory” is a well-understood, routine, and conventional computer function. Therefore, this limitation is not anything significantly more than the judicial exception.
Therefore, as shown Section 2106.05(d), the 2B features of the independent claims are “routine and conventional.” 
The dependent claims reflect the same abstract idea and merely incorporate additional information. In particular, dependent claims 3-4, 9-12, 14-15, 17-18 further narrow the abstract idea.
Dependent claims 7 contains the additional element of “wherein the user terminal visualizes the corrected farm work plan information via a monitor display,” as drafted, is merely generally linking the use of the judicial exception to a particular technological environment. In particular, the claim is generally linking the result of the abstract idea to a monitor display. There is no improvements to the interface or the monitor itself. This element, when considered individually and in combination, is not anything significantly more than the judicial exception. 
Dependent claims 8 contains the additional element of “wherein the user terminal visualizes the corrected farm work plan information via a print-out,” as drafted, is merely generally linking the use of the judicial exception to a particular technological environment. In particular, the claim is generally linking the result of the abstract idea to a “print-out.” There is no improvements to the terminal or the “print-out.” This element, when considered individually and in combination, is not anything significantly more than the judicial exception.
Dependent claim 16 introduces the additional element of “the computer system is communicably connected to the farming entity user terminal to receive weighting input corresponding to one or more data items in at least one of the field basic information, the farm work information, and the agro-environment information,” which is nothing more than generally linking the use of the judicial exception 
Similar to independent claim 1 above, dependent claim 19 introduces the additional element of “wherein the farm work information includes farm work data obtained through farm works by a plurality of kinds of the farm work machines,” is extra-solution activity. This pre-solution data gathering is not anything significantly more than the judicial exception. Section 2106.05(d)(II) of the MPEP states that “receiving and transmitting data over a network,” and specifically “sending messages over a network,” is a well-understood, routine, and conventional computer function. Therefore, this limitation is not anything significantly more than the judicial exception. 
Dependent claim 20 introduces the additional element of “wherein the plurality of user terminals includes at least one of a smart phone, a portable tablet, and a tablet terminal mounted to a farm work machine of the one or more farm work machines,” which is nothing more than generally linking. The mere generally linking of the terminal to the claimed method does not provide any improvement to the terminal, or provide a specific improvement to the terminal. Therefore, this claim is nothing more than generally linking the user input to the computer, which is not anything significantly more than the judicial exception.
Dependent claim 21 introduces the additional element of “wherein the plurality of user terminals includes a first terminal mounted to a farm work machine of the one or more farm work machines and configured to send the farm work information of that farm work machine to the computer system,” which is nothing more than generally linking. The mere generally linking of the terminal to the claimed method does not provide any improvement to the terminal, or provide a specific improvement to the terminal.  Therefore, this claim is nothing more than generally linking the user input to the computer, which is not anything significantly more than the judicial exception.
Dependent claim 23 introduces the additional element of “wherein the plurality of user terminals includes a first terminal mounted to a farm work machine of the one or more farm work machines and configured to send the farm work information of that farm work machine to the computer system” which is nothing more than generally linking. There is no support in the specification to describe the mounted terminal as being anything more than a generic device. Therefore, this claim is nothing more than generally linking the user input to the computer, which is not anything significantly more than the judicial exception.
Accordingly, claims 1, 3-4, and 7-23 are rejected under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 7-9, 12-13, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 20130174040 A1) in view of Klavins (US 20130185104 A1) in view of Hunt et al. (US 20160086291 A1).

Regarding claim 1, Johnson teaches a farm work planning assistance system comprising (Figs. 1 and 4A): 
a computer system (Fig. 1 and paragraph [0030] teaches a computing system); 
and a plurality of user terminals communicably connected to the computer system via a data communication network so as to be configured as a cloud computer network system (Figs. 1-3, paragraph [0038] teaches a user can connect to the system via a portable electronic device (i.e. user terminal), as well as in [0007] teaches receiving information from the user, manager, database, data feed, equipment, and remote sensors, wherein paragraphs [0003-0006] teach there are electronic devices that use the communication network, wherein the network could be a cloud computing network), the computer system comprising: 
a field information storage section which is configured as a database and configured to individually take in farm work information of fields of farming entities distributed over a wide area via the user terminals and to store the information as field information in combination with agro-environment information assigned to the respective fields  (Fig. 1 and paragraph [0038] teach a user using a user interface, such as a portable electronic device (i.e. user terminal) to provide the system with i.e. field information storage section) is configured to receive and store data input from a user (i.e. configured as a database), wherein paragraph [0035] this information includes field availability and condition, resource availability, crop characteristics, weather data, and more (i.e. agro-environment information), and wherein paragraph [0007] the user can provide the information to the planning system; see also: [0007, 0030-0032]);
the farm work information including farm work data sent from one or more farm work machines ([0007] additional information regarding the selected crop-planting plan may be received from the equipment, as well as in [0032-0033] teach the equipment can communicate with the crop-planting plan generator; see also: [0038, 0040]); 
a farm work plan calculation section configured to use, as an input parameter, farm work target information sent via the user terminals from each farming entity for a subject field as a subject for a farm work to be done by this farming entity and to extract farm work plan information for the subject field by referring to the field information (Fig. 1 and paragraph [0038] teach a user using a user interface, such as a portable electronic device (i.e. user terminal) to provide the system with crop-planting plan information, wherein paragraphs [0036-0037] teach receiving user preferences for the crop-planting plan, wherein this data is used with the known data relating related to crop-planting (i.e. field information) to generate the crop-planting plan, and wherein paragraph [0046] the data includes field locations, shape of the field, and more (i.e. subject field); see also: [0007, 0030-0032]);
an information output section configured to output the extracted farm work plan information to the user terminal of said farming entity (paragraph [0038] teaches the crop-planting plan generator (i.e. information output section) provides information about the generated crop-planting plan to the user, wherein paragraph [0030] the user may receiving the crop-planting plans to their personal portable electronic); 
and an information input section configured to forward information sent from the user terminal into the computer system (paragraph [0038] teaches the crop-planting plan generator (i.e. information output section) provides information about the generated crop-planting plan to the user, wherein paragraph [0016] the crop-planting generator may store the given information, and wherein paragraph [0031] the crop-planting generator may reside on a common computer-based platform), wherein: 
the field information includes farm work performance information which is performance of farm works implemented previously according to a farm work plan for each field  (paragraph [0046] teaches field data including the historical experiences and outcomes for each field; see also: [0037, 0058]);
the farm work target information contains the location of the subject field (paragraph [0046] teaches the field data includes field locations), farm work implementation timing (paragraph [0041] teaches crop information includes the length of the growing season for the planted crops and a period or number of growing degree days required for the plant to mature ; see also: [0048]), 
implemented crop species (paragraph [0035] teaches the database includes crop characteristic information include seed type, germination, and growth characteristics; see also: [0048]); 
Attorney Docket No. KBT-P0060 Patentthe farm work target information is inputted by said farming entity (paragraph [0033] teaches receiving input from the user, such as a supplier, buyer, or landlord, and wherein paragraph [0068] teaches the user may input information relative to the crop-planting plan; see also: [0035, 0048]); 
the farm work plan calculation section: generates an input model body based on each element of the farm work target information inputted by said farming entity (paragraph [0075] teaches producing a benchmark of the predicted optimal field conditions and planting times (i.e. input model body), wherein paragraphs [0073-0074] teach the indexes of the plan used for the benchmarking include a crop index, time index, cost index, and utilization index; Examiner’s Note: The crop index corresponds to the crop species, the time index corresponds to the farm work implementation timing, and the utilization corresponds to the utilization index of the given field); 
extracts, from the field information storage section, field information in fields for which a farm work similar to the farm work target information is implemented (paragraphs [paragraphs i.e. field information) to generate the crop-planting plan, and wherein paragraph [0046] the data includes field locations, shape of the field, and more (i.e. subject field); see also: [0007, 0030-0032]); 
generates a comparison model body group based on the field information extracted from the field information storage section (paragraph [0061-0064] teach generating one or more crop-planting plans (i.e. comparison model body group) that are evaluated based on one or more criterion (i.e. elements), wherein paragraph [0015] the received information is used to evaluate the plurality of crops based on one or more criterion); 
effects comparison evaluation processing in which the input model body and the comparison model body group are compared and a comparison model body most similar to the input model body from the comparison model body group is selected as a most similar model body (paragraph [0061-0064] teach generating one or more crop-planting plans (i.e. comparison model body group) that are evaluated based on one or more criterion (i.e. elements) and compared to benchmarks (i.e. input body model) in order to determine the best crop-planting plan (i.e. farm work plan information), wherein paragraph [0015] the received information is used to evaluate the plurality of crops based on one or more criterion); 
corrects the farm work plan information for the most similar model body based on a difference between the most similar model body and the input model body (paragraph [0064] teaches comparing the crop-planting plan to benchmarks and to the other crop-planting plans in order to determine the highest scoring plan, which is then presented to the user based on the relative highest score, wherein paragraph [0074] teaches the score is determined based on how effectively and efficiently the resources are utilized for the given plan compared to their capacity; see also: [0054, 0073]);
and automatically outputs the corrected farm work plan information in response to the farm work target information being inputted by said farming entity (paragraph [0038] teaches the crop-planting plan generator provides information about the generated crop-planting plan to the user, ;
the user terminal visualizes the corrected farm work plan information  (paragraph [0015] teaches providing a crop-planting plan (i.e. corrected farm work plan information) to a user interface, wherein paragraph [0013] teaches the instructions of the crop-planting plan can be provided in the form of electronic display or printed instructions).
However, Johnson does not explicitly teach the input model body is a retrieval keyword; the field information storage section is configured to store the field information including the field basic information that further includes adjacent land information relating to a land and/or a field adjacent to the subject field; and 3Attorney Docket No.: KBT-P0060Patent the farm work plan calculation section is configured to utilize the adjacent land information as a limiting condition in calculating the farm work plan information for the subject field output to the user terminal of said farming entity.
From the same or similar field of endeavor, Klavins teaches the field information storage section is configured to store the field information including the field basic information that further includes adjacent land information relating to a land and/or a field adjacent to the subject field ([0122] teaches the device contains a record of past yields in all or portions of the farm land, wherein the device maintains the agricultural pedigree for adjacent or nearby farms, or similar farms situated regionally or globally, as well [0110] teaches the comparing and contrasting farming parameters of the farm with adjacent or nearby farms); 
and3Attorney Docket No.: KBT-P0060Patent the farm work plan calculation section is configured to utilize the adjacent land information as a limiting condition in calculating the farm work plan information for the subject field output to the user terminal of said farming entity ([0123] teaches a graphical user interface for use in planning out the farm, wherein the system can locate nearby and/or adjacent farms that are similarly situated that grew wheat in the past, wherein this information can be utilized to refine and further improve the predictive model/assessment it provides to the farmer making the predictive modeling inquiry, wherein [0045] teaches the predictive modeling tool provides predictive results based on the .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson to incorporate the teachings of Klavins to include the field information storage section is configured to store the field information including the field basic information that further includes adjacent land information relating to a land and/or a field adjacent to the subject field; and 3Attorney Docket No.: KBT-P0060Patent the farm work plan calculation section is configured to utilize the adjacent land information as a limiting condition in calculating the farm work plan information for the subject field output to the user terminal of said farming entity. One would have been motivated to do so in order to properly plan future agricultural products with sustainability in mind through the use of a predictive modeling tool (Klavins, [0095]). By incorporating Klavins into Johnson, one would have been able to further refine and improve the predictive model/assessment using the adjacent/nearby farms agricultural pedigrees (Klavins, [0123]).
However, the combination of Johnson and Klavins does not explicitly teach the input model body is a retrieval keyword.
From the same or similar field of endeavor, Hunt teaches the input model body is a retrieval keyword (paragraph [0056] teaches generating a user interface display with a search box that allows a user to input search criteria including key words, such as “wet crop field,” for the system to use to identify crop data that most closely matches the inputted performance targets, wherein paragraph [0084] teaches the performance targets are for a crop type and field; see also: [0055, 0057-0059, 0081, 0086]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Johnson and Klavins to incorporate the teachings of Hunt to include the input model body is a retrieval keyword. One would have been motivated to do so in order to more closely conform to the retrieved performance target by storing a set of performance metrics that are associated with a performance target (Hunt, [0007]). By incorporating Hunt into Johnson, one would have been able to achieve the same performance across many machines for many years by evaluating the 

Regarding claim 3, the combination of Johnson, Klavins, and Hunt teaches all the limitations of claim 1 above.
	Johnson further teaches the fields of the respective farming entities distributed over a wide area comprise fields belonging to different owners distributed over various regions (paragraph [0069] teaches the field information includes a location or region of land, along with the landlord of the land (i.e. different owners); see also: [0044])

	Regarding claim 4, the combination of Johnson, Klavins, and Hunt teaches all the limitations of claim 1 above.
	Johnson further teaches the farm work information includes farm work data obtained through farm works by a plurality of kinds of the farm work machines used in a same field (paragraph [0007] teaches additional information can be received from the equipment, wherein paragraph [0043] the equipment includes vehicles, planters, irrigation equipment, tractors, and other equipment used in planting a crop (i.e. plurality of kinds of farm work machines), wherein the data includes information data).

Regarding claim 7, the combination of Johnson, Klavins, and Hunt teaches all the limitations of claim 1 above.
	Johnson further teaches wherein the user terminal visualizes the corrected farm work plan information via a monitor display (paragraph [0015] teaches providing a crop-planting plan (i.e. corrected farm work plan information) to a user interface, wherein paragraph [0013] teaches the instructions of the crop-planting plan can be provided in the form of electronic display, such as in .  

Regarding claim 8, the combination of Johnson, Klavins, and Hunt teaches all the limitations of claim 1 above.
	Johnson further teaches wherein the user terminal visualizes the corrected farm work plan information via a print-out (paragraph [0015] teaches providing a crop-planting plan (i.e. corrected farm work plan information) to a user interface, wherein paragraph [0013] teaches the instructions of the crop-planting plan can be provided in the form of printed instructions).  

Regarding claim 9, the combination of Johnson, Klavins, and Hunt teaches all the limitations of claim 1 above.
	However, Johnson does not explicitly teach wherein the retrieval keyword is a compound retrieval keyword formed of a combination of the farm work target information.
From the same or similar field of endeavor, Hunt teaches wherein the retrieval keyword is a compound retrieval keyword formed of a combination of the farm work target information (paragraph [0056] teaches generating a user interface display with a search box that allows a user to input search criteria including key words for the system to use to identify crop data that most closely matches the inputted performance targets, wherein paragraph [0084] teaches the performance targets are for a crop type and field; see also: [0055, 0057-0059, 0081, 0086]; Examiner’s Note: Hunt discloses using a plurality of key words used to identify the crop data, which Examiner is interpreting, under considerations of the broadest reasonable interpretation, as a combination of keywords.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Johnson, Klavins, and Hunt to incorporate the further teachings of Hunt to include wherein the retrieval keyword is a compound retrieval keyword formed of a combination of the farm work target information. One would have been motivated to do so in order to 

Regarding claims 12 and 16, the combination of Johnson, Klavins, and Hunt teaches all the limitations of claims 1 and 13 above.
Johnson further teaches wherein the computer system is communicably connected to the user terminal of said farming entity to receive weighting input corresponding to one or more data items in at least one 5Attorney Docket No.: KBT-P0060Patentof the field basic information, the farm work information ([0051] teaches the preferences are specific to a user and include preferred farming practices, scheduling, fields, and past experience, wherein the user’s preferences can override or modify an aspect of a plan in a similar manner to application of a rule to the plan process, as well as [0035-0036] teach the crop-planting plan generator uses user preferences and contractual obligations; see also: [0037, 0061, 0076]), 
and wherein the farm work plan calculation section is configured to calculate the farm work plan information for the subject field using the weighting input, the field basic information, the farm work information, and the agro-environment information ([0051] teaches the preferences are specific to a user and include preferred farming practices, scheduling, fields, and past experience, wherein the user’s preferences can override or modify an aspect of a plan in a similar manner to application of a rule to the plan process, as well as [0035-0036] teach the crop-planting plan generator uses user preferences and contractual obligations; see also: [0037, 0061, 0076]).

Regarding claim 13, Johnson teaches a farm work planning assistance system comprising (Figs. 1 and 4A): 
a computer system (Fig. 1 and paragraph [0030] teaches a computing system); 
and a plurality of user terminals communicably connected to the computer system via a data communication network (Figs. 1-3, paragraph [0038] teaches a user can connect to the system via a portable electronic device (i.e. user terminal), wherein paragraphs [0003-0006] teach there are electronic devices that use the communication network, wherein the network could be a cloud computing network, as well as in [0007] teaches receiving information from the user, manager, database, data feed, equipment, and remote sensors), wherein: 
the computer system is communicably connected to the plurality of user terminals to receive information (Figs. 1-3 and [0030-0032] teach a common computer-based platform, such as a server, that enables the multiple users to communicate with one another and receive the information used to generate the crop-planting plan; see also: [0033]), 
from the plurality of terminals (Figs. 1-3 and [0030-0032] teach a common computer-based platform, such as a server, that enables the multiple users to communicate with one another and receive the information used to generate the crop-planting plan; see also: [0033]), corresponding to fields of farming entities distributed over an area ([0033-0034] teaches the crop planting generator receives inputs from users, data feed, manager, remote sensors, database, and equipment, wherein the physical sensors, such as drones, aircrafts, and vehicles, that sense or gather the field conditions for one or more fields (i.e. area); see also: [0053]); 
the computer system includes a database to store field information corresponding to the fields of the farming entities (paragraphs [0033-0035] teach the database may be linked to the crop-planting plan generator, wherein crop-planting plan generator is configured to receive and store data input from a user, wherein this information includes field availability and condition, resource availability, crop characteristics, weather data, and more, wherein said information may be gathered by remote sensors or vehicles; see also: [0007, 0030-0032, 0053]), 
the field information including: field basic information including field identification of respective fields of the fields of the farming entities ([0070] teaches the databases can store information regarding the fields including a name, landmark, or plot number, as well as in [0084] teaches a GUI that ; 
farm work information of the respective fields received from the plurality of user terminals (paragraph [0007] teaches additional information can be received from the equipment, wherein paragraph [0043] the equipment includes vehicles, planters, irrigation equipment, tractors, and other equipment used in planting a crop, wherein the data includes information data, as well as in [0033-0034] teaches the crop planting generator receives inputs from users, data feed, manager, remote sensors, database, and more, wherein the physical sensors, such as drones, aircrafts, and vehicles, that sense or gather the field conditions for one or more fields), 
the farm work information including farm work data sent from one or more farm work machines ([0053] teaches storing logistical data may store information relating to the logistics of executing a crop-planting plan, such as equipment, including field information, and more, wherein [0032-0033] teach the crop planting plan generator can receive data from equipment, wherein paragraph [0043] the equipment includes vehicles, planters, irrigation equipment, tractors, and other equipment used in planting a crop, wherein the data includes information data; see also: [0007, 0045, 0060, 0088]); 
and agro-environment information of the respective fields ([0035] teaches the database may store data related to any facet of the crop-planting process including field availability and condition, resource availability, crop characteristics, weather data, and more, as well as in Fig. 2 and [0046-0052] teach a variety of data components that store information related to the field including climates, logistics, resources, fields, and more; see also: [0060, 0070]); 
the computer system is communicably connected to a farming entity user terminal of the plurality of user terminals to receive farm work target information (Figs. 1-3 and [0030-0032] teach a common computer-based platform, such as a server, that enables the multiple users to communicate with one another and receive the information used to generate the crop-planting plan, as well as [0033-0034] teaches the crop planting generator receives inputs from users, data feed, manager, remote sensors, , 
from the farming entity user terminal, regarding farm work to be performed on a subject field (Fig. 1 and paragraph [0038] teach a user using a user interface, such as a portable electronic device (i.e. user terminal) to provide the system with crop-planting plan information, wherein paragraphs [0036-0037] teach receiving user preferences for the crop-planting plan, wherein this data is used with the known data relating related to crop-planting (i.e. field information) to generate the crop-planting plan, and wherein paragraph [0046] the data includes field locations, shape of the field, and more (i.e. subject field); see also: [0007, 0030-0032]); 
6Attorney Docket No.: KBT-P0060Patentthe computer system is configured to generate farm work plan information for the subject field in response to the farm work target information received from the farming entity user terminal ([0033-0034] teach generating a crop-planting plan by receiving input from a user, remote sensor, equipment, and more, as well as in Fig. 1 and paragraph [0038] teach a user using a user interface, such as a portable electronic device (i.e. user terminal) to provide the system with crop-planting plan information, wherein paragraphs [0036-0037] teach receiving user preferences for the crop-planting plan (i.e. farm work target information), as well as [0027] teaches the crop-planting plan is designed to incorporate the user’s preferences), 
the farm work plan information is generated using … the farm work information (paragraphs [0036-0037] teach receiving user preferences for the crop-planting plan (i.e. farm work target information), as well as [0027] teaches the crop-planting plan is designed to incorporate the user’s preferences), wherein Fig. 1 and paragraph [0038] teach a user using a user interface, such as a portable electronic device (i.e. user terminal) to provide the system with crop-planting plan information; see also: [0033-0035]), 
and the agro-environment information ([0033] teaches the crop-planting plan generator  is configured to receive and store data input from a user, wherein paragraph [0035] this information includes i.e. agro-environment information)); 
the computer system is communicably connected to the farming entity user terminal to send the generated farm work plan information to the farming entity user terminal of the plurality of user terminals in response to the farm work target information received from the farming entity user terminal ([0033] teaches the crop-planting plan generator  is configured to receive and store data input from a user, as well as in paragraph [0038] teaches the crop-planting plan generator provides information about the generated crop-planting plan to the user, wherein paragraph [0030] the user may receiving the crop-planting plans to their personal portable electronic); 
However, Johnson does not explicitly teach the farm work plan information is generated using a compound retrieval keyword formed from the farm work target information and used to perform a keyword search of the field basic information, the database is configured to store the field information including the field basic information that further includes adjacent land information relating to a land and/or a field adjacent to the subject field; and the computer system is configured to utilize the adjacent land information as a limiting condition in generating the farm work plan information for the subject field sent to the farming entity user terminal.
From the same or similar field of endeavor, Klavins teaches the database is configured to store the field information including the field basic information that further includes adjacent land information relating to a land and/or a field adjacent to the subject field ([0122] teaches the device contains a record of past yields in all or portions of the farm land, wherein the device maintains the agricultural pedigree for adjacent or nearby farms, or similar farms situated regionally or globally, as well [0110] teaches the comparing and contrasting farming parameters of the farm with adjacent or nearby farms); 
and the computer system is configured to utilize the adjacent land information as a limiting condition in generating the farm work plan information for the subject field sent to the farming entity user terminal ([0123] teaches a graphical user interface for use in planning out the farm, wherein .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson to incorporate the teachings of Klavins to include the field information storage section is configured to store the field information including the database is configured to store the field information including the field basic information that further includes adjacent land information relating to a land and/or a field adjacent to the subject field; and the computer system is configured to utilize the adjacent land information as a limiting condition in generating the farm work plan information for the subject field sent to the farming entity user terminal. One would have been motivated to do so in order to properly plan future agricultural products with sustainability in mind through the use of a predictive modeling tool (Klavins, [0095]). By incorporating Klavins into Johnson, one would have been able to further refine and improve the predictive model/assessment using the adjacent/nearby farms agricultural pedigrees (Klavins, [0123]).
However, the combination of Johnson and Klavins does not explicitly teach the farm work plan information is generated using a compound retrieval keyword formed from the farm work target information and used to perform a keyword search of the field basic information.
From the same or similar field of endeavor, Hunt teaches the farm work plan information is generated using a compound retrieval keyword formed from the farm work target information and used to perform a keyword search of the field basic information (paragraph [0056] teaches generating a user interface display with a search box that allows a user to input search criteria including key words, such as “wet crop field,” for the system to use to identify crop data that most closely matches the inputted .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Johnson and Klavins to incorporate the teachings of Hunt to include the farm work plan information is generated using a compound retrieval keyword formed from the farm work target information and used to perform a keyword search of the field basic information. One would have been motivated to do so in order to more closely conform to the retrieved performance target by storing a set of performance metrics that are associated with a performance target (Hunt, [0007]). By incorporating Hunt into Johnson, one would have been able to achieve the same performance across many machines for many years by evaluating the desired field characteristics, such as number of plants per acre, relative to the desired performance metric value (Hunt, [0081]).

	Regarding claim 17, the combination of Johnson, Klavins, and Hunt teach all the limitations of claim 13 above.
	Johnson further teaches wherein the area includes a plurality of agricultural regions (paragraph [0069] teaches the field information includes a location or region of land, along with the landlord of the land (i.e. different owners), wherein [0005] teaches the crop planting plan includes a sequence of fields to be planted; see also: [0002, 0010, 0044]). 

Regarding claim 18, the combination of Johnson, Klavins, and Hunt teach all the limitations of claim 13 above.
Johnson further teaches wherein the fields of the farming entities comprise fields belonging to different owners distributed over various regions (paragraph [0069] teaches the field information includes a location or region of land, along with the landlord of the land (i.e. different owners); see also: [0044]).   

Regarding claim 19, the combination of Johnson, Klavins, and Hunt teach all the limitations of claim 13 above.
Johnson further teaches wherein the farm work information includes farm work data obtained through farm works by a plurality of kinds of the farm work machines (paragraph [0007] teaches additional information can be received from the equipment, wherein paragraph [0043] the equipment includes vehicles, planters, irrigation equipment, tractors, and other equipment used in planting a crop (i.e. plurality of kinds of farm work machines), wherein the data includes information data).  

Regarding claim 20, the combination of Johnson, Klavins, and Hunt teach all the limitations of claim 13 above.
	Johnson further teaches8Attorney Docket No.: KBT-P0060Patent wherein the plurality of user terminals includes at least one of a smart phone ([0038] teaches exemplary interfaces for users to interact with to provide information regarding the crop-planting plan including a smart phone or mobile computing device), 
a portable tablet ([0038] teaches exemplary interfaces for users to interact with to provide information regarding the crop-planting plan including a tablet and portable computing devices), 
and a tablet terminal mounted to a farm work machine of the one or more farm work machines ([0043] teaches the equipment includes a GUI via which a user can interact with the equipment and component of the system coupled to the equipment, as well as [0038] teaches equipment interfaces on a tractor, planter, or other equipment).  

Regarding claim 21, the combination of Johnson, Klavins, and Hunt teach all the limitations of claim 13 above.
Johnson further teaches wherein the plurality of user terminals includes a first terminal mounted to a farm work machine of the one or more farm work machines and configured to send the farm work information of that farm work machine to the computer system ([0038] teaches equipment interfaces on a tractor, planter, or other equipment, wherein [0042] teaches one or more pieces .  

Claims 10-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 20130174040 A1) in view of Klavins (US 20130185104 A1) in view of Hunt et al. (US 20160086291 A1) and further in view of McComb et al. (US 20060287896 A1).

Regarding claims 10 and 14, the combination of Johnson, Klavins, and Hunt teaches all the limitations of claims 1 and 13 above.
However, Johnson does wherein the adjacent land information includes use of organic farming on the land or the field adjacent to the subject field.
	From the same or similar field of endeavor, McComb teaches wherein the adjacent land information includes use of organic farming on the land or the field adjacent to the subject field.
McComb: ([0065] teaches evaluating whether a particular grower grows the particular crop in a generally suitable environment including determining if the grower is associated with a qualified geographic zone for a particular crop with a defined attribute, wherein [0014] teaches the crop attributes include organic, organically grown, and more, and wherein [0039] teaches the performance of a grower growing a crop can be predicted including many grower practices including the use of organic growing practices, using buffer zones and more based on the defined attributes from adjacent fields growing a different variety of crops; see also: [0016, 0055]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Johnson, Klavins, and Hunt to incorporate the teachings of McComb to include wherein the adjacent land information includes use of organic farming on the land or the field adjacent to the subject field. One would have been motivated to do so in order to prevent cross 

Regarding claims 11 and 15, the combination of Johnson, Klavins, Hunt, and McComb teach all the limitations of claims 10 and 14 above.
Johnson further teaches wherein the farm work plan information for the subject field is limited in a selection of fertilizer to be used in the subject field ([0005] teaches the crop-planting plans includes supplies required including fertilizer, as well as in [0049] teaches the planned event data includes fertilizer application, and wherein [0081] teaches a recommendation for the type of fertilizer to be used on the field), 
an amount of fertilizer to be used in the subject field ([0005] teaches the crop-planting plans includes supplies required including fertilizer, as well as in [0049] teaches the planned event data includes fertilizer application).

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 20130174040 A1) in view of Klavins (US 20130185104 A1).

Regarding claim 22, Johnson teaches a farm work planning assistance system comprising (Figs. 1 and 4A): 
a computer system (Fig. 1 and paragraph [0030] teaches a computing system); 
and a plurality of user terminals communicably connected to the computer system via a data communication network (Figs. 1-3, paragraph [0038] teaches a user can connect to the system via a portable electronic device (i.e. user terminal), wherein paragraphs [0003-0006] teach there are electronic devices that use the communication network including a cloud computing network), wherein: 
the computer system comprises: a database configured to individually take in farm work information of fields of farming entities distributed over a wide area via the user terminals and to store the information as field information in combination with agro-environment information assigned to the respective fields (Fig. 1 and paragraph [0038] teach a user using a user interface, such as a portable electronic device (i.e. user terminal) to provide the system with crop-planting plan information, wherein paragraph [0033] teaches the crop-planting plan generator (i.e. field information storage section) is configured to receive and store data input from a user (i.e. configured as a database), wherein paragraph [0035] this information includes field availability and condition, resource availability, crop characteristics, weather data, and more (i.e. agro-environment information), and wherein paragraph [0007] the user can provide the information to the planning system; see also: [0007, 0030-0032]), 
the farm work information including farm work data sent from one or more farm work machines  ([0043] teaches the equipment includes a GUI via which a user can interact with the equipment and component of the system coupled to the equipment, as well as [0038] teaches equipment interfaces on a tractor, planter, or other equipment, wherein [0032-0033] teach the crop planting plan generator can receive data from equipment, wherein paragraph [0043] the equipment includes vehicles, planters, irrigation equipment, tractors, and other equipment used in planting a crop, wherein the data includes information data; see also: [0007, 0045, 0060, 0088]); 
a farm work plan calculation section configured to use, as an input parameter, farm work target information received from the user terminals from each farming entity for a subject field as a subject for a farm work to be done by this farming entity and to extract farm work plan information for the subject field by referring to the field information (paragraphs [0036-0037] teach receiving user preferences for the crop-planting plan, wherein this data is used with the known data relating related to crop-planting (i.e. field information) to generate the crop-planting plan, and wherein paragraph [0046] the data includes field locations, shape of the field, and more (i.e. subject field), wherein paragraph [0075] teaches producing a benchmark of the predicted optimal field conditions and planting i.e. input model body), as well as paragraphs [0073-0074] teach the indexes of the plan used for the benchmarking include a crop index, time index, cost index, and utilization index); 
and 9Attorney Docket No.: KBT-P0060Patent an information output section configured to output the extracted farm work plan information to the user terminal of said farming entity (paragraph [0038] teaches the crop-planting plan generator provides information about the generated crop-planting plan to the user, wherein paragraph [0030] the user may receiving the crop-planting plans to their personal portable electronic).
However, Johnson does not explicitly teach the database is configured to store the field information including the field basic information that further includes adjacent land information relating to a land and/or a field adjacent to the subject field; and the farm work plan calculation section is configured to utilize the adjacent land information as a limiting condition in calculating the farm work plan information for the subject field output to the farming entity user terminal.  
From the same or similar field of endeavor, Klavins teaches the database is configured to store the field information including the field basic information that further includes adjacent land information relating to a land and/or a field adjacent to the subject field ([0122] teaches the device contains a record of past yields in all or portions of the farm land, wherein the device maintains the agricultural pedigree for adjacent or nearby farms, or similar farms situated regionally or globally, as well [0110] teaches the comparing and contrasting farming parameters of the farm with adjacent or nearby farms); 
and the farm work plan calculation section is configured to utilize the adjacent land information as a limiting condition in calculating the farm work plan information for the subject field output to the farming entity user terminal ([0123] teaches a graphical user interface for use in planning out the farm, wherein the system can locate nearby and/or adjacent farms that are similarly situated that grew wheat in the past, wherein this information can be utilized to refine and further improve the predictive model/assessment it provides to the farmer making the predictive modeling inquiry, wherein [0045] teaches the predictive modeling tool provides predictive results based on the simulation .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson to incorporate the teachings of Klavins to include the database is configured to store the field information including the field basic information that further includes adjacent land information relating to a land and/or a field adjacent to the subject field; and the farm work plan calculation section is configured to utilize the adjacent land information as a limiting condition in calculating the farm work plan information for the subject field output to the farming entity user terminal. One would have been motivated to do so in order to properly plan future agricultural products with sustainability in mind through the use of a predictive modeling tool (Klavins, [0095]). By incorporating Klavins into Johnson, one would have been able to further refine and improve the predictive model/assessment using the adjacent/nearby farms agricultural pedigrees (Klavins, [0123]).

Regarding claim 23, the combination of Johnson and Klavins teaches all the limitations of claim 22 above.
Johnson further teaches wherein the plurality of user terminals includes a first terminal mounted to a farm work machine of the one or more farm work machines and configured to send the farm work information of that farm work machine to the computer system (paragraph [0007] teaches additional information can be received from the equipment, wherein paragraph [0043] the equipment includes vehicles, planters, irrigation equipment, tractors, and other equipment used in planting a crop (i.e. plurality of kinds of farm work machines), wherein the data includes information data).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Paikray (US 20130041833 A1) discloses identifying risks associated with neighboring fields, in particular whether or not they have organic fields, mixing of produce, and more
Evans (US 20120016814 A1) discloses an organic farm can have nearby USDA certified minimally processed organic farms, which could also be near GMO facilities that unintentionally contaminate the organic fields, as well as in [0256] teaches the adjunct farms and acreage addresses the physical location of a minimally processed organic farm 
Johnson et al. (US 20150254800 A1) discloses identifying adjacent fields and areas when evaluating growing crops

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683